Exhibit 10.1
Amended and restated as of August 28, 2008
PLEXUS CORP.
1998 STOCK OPTION PLAN
1. Introduction.

  (a)   Purposes. The purposes of the 1998 Stock Option Plan are to provide a
means to attract and retain competent personnel and to provide to participating
officers and other key employees long-term incentive for high levels of
performance and for unusual efforts to improve the financial performance of the
corporation. These purposes may be achieved through the grant of options to
purchase Common Stock of Plexus Corp. and the grant of Stock Appreciation
Rights, as described below.     (b)   Effect on Prior Plans. If the 1998 Plan is
approved, the Plexus Corp. 1995 Executive Stock Option Plan (the “1995 Plan”)
and the Plexus Corp. 1988 Stock Option Plan (the “1988 Plan”) will be merged
into this Plan. Options granted previously under the 1995 Plan and the 1988 Plan
will remain in effect until they have been exercised or have expired. The
options shall be administered in accordance with their terms and in accordance
with the merged Plan.

2. Definitions.

  (a)   “1934 Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.     (b)   “Board” means the Board of Directors of
Plexus Corp.     (c)   “Change in Control” means an event which shall be deemed
to have occurred in the event that any person, entity or group shall become the
beneficial owner of such number of shares of Common Stock, and/or any other
class of stock of the Corporation then outstanding that is entitled to vote in
the election of directors (or is convertible into shares so entitled to vote) as
together possess more than 50% of the voting power of all of the then
outstanding shares of all such classes of stock of the Corporation so entitled
to vote. For purposes of the preceding sentence, “person, entity or group” shall
not include (i) any employee benefit plan of the Corporation, or (ii) any
person, entity or group which, as of the Effective Date of this Plan, is the
beneficial owner of such number of shares of Common Stock and/or such other
class of stock of the Corporation as together possess 5% of such voting power;
and for these purposes “group” shall mean persons who act in concert as
described in Section 14(d)(2) of the 1934 Act.     (d)   “Code” means the
Internal Revenue Code of 1986, as it may be amended from time to time.     (e)  
“Committee” means the Compensation Committee of the Board, or any other
committee the Board may subsequently appoint to administer the Plan, as herein
described.     (f)   “Common Stock” or “Stock” means the common stock of the
Corporation having a par value of $.01 per share.     (g)   “Corporation” means
Plexus Corp., a Wisconsin corporation.

A-1



--------------------------------------------------------------------------------



 



  (h)   “Fair Market Value” means for purposes of the Plan an amount deemed to
be equal to the mean between the highest and lowest sale prices on such date for
sales made and reported through the National Market System of the National
Association of Securities Dealers or such national stock exchange on which such
Stock may then be listed and which constitutes the principal market for such
Stock, or, if no sales of Stock shall have been reported with respect to that
date, on the next preceding date with respect to which sales were reported.    
(i)   “Grant Date” means the date on which any Option or SAR, as appropriate,
shall be duly granted by the Committee.     (j)   “Grantee” means an individual
who has been granted an option or an SAR.     (k)   “Incentive Stock Option”
means an option that is intended to meet the requirements of Section 422 of the
Code and regulations thereunder.     (l)   “Non-Qualified Stock Option” means an
option other than an Incentive Stock Option.     (m)   “Option” means an
Incentive Stock Option or Non-Qualified Stock Option, as appropriate.     (n)  
“Option Agreement” means the agreement between the Corporation and the Grantee
specifying the terms and conditions as described thereunder.     (o)   “Plan”
means the Plexus Corp. 1998 Stock Option Plan as set forth herein, as it may be
amended from time to time.     (p)   “Rule 16b-3” means Rule 16b-3 promulgated
under the 1934 Act, and any future regulation amending or superseding such
regulation.     (q)   “Stock Appreciation Right” or “SAR” means the right to
receive cash in the amount equal to the excess of the Fair Market Value of one
share of Common Stock on the date the SAR is exercised over (1) the Fair Market
Value of one share of Common Stock on the Grant Date or (2) if the SAR is
related to an Option, the purchase price of a share of Common Stock specified in
the related Option.

3. Shares Subject to Option.
     The number of shares of Common Stock of the Corporation which may be sold
upon the exercise of Options granted under the Plan, and accordingly the number
of shares for which Options may be granted, shall not exceed 6,000,000 shares,
which shall consist of an increase of 2,200,000 shares over the 2,000,000 shares
previously authorized under the 1995 Plan and the 1,800,000 shares previously
authorized under the 1988 Plan. Such number of authorized but unissued shares
shall be reserved for this purpose. The aggregate number of shares of Common
Stock available under the Plan shall be subject to adjustment as set forth in
Article 16 hereunder. Shares sold upon the exercise of Options granted under the
Plan may come from authorized but unissued shares, from treasury shares held by
the Corporation, from shares purchased by the Corporation on an open market for
such purpose, or from any combination of the foregoing. If treasury shares or
shares purchased on the open market are sold upon the exercise of any Option,
the number of authorized but unissued shares reserved for the Plan shall be
reduced correspondingly. If any unexercised Option for any reason terminates or
expires in whole or in part prior to the termination of the Plan, the
unpurchased shares subject thereto shall become available for the granting of
other Options under the Plan.
4. Administration of the Plan.
     The Plan shall be administered by the Committee which will include not less
than three directors of the Corporation, who shall be appointed from time to
time by the Board. The Committee at all times shall be constituted to permit the
Plan to comply with the provisions of Rule 16b-3 and Section 162(m) of the Code.
The Committee shall have full and final authority, in its discretion, but
subject to the express provisions of the Plan to:

A-2



--------------------------------------------------------------------------------



 



  (a)   grant Options and SARs, to determine the purchase price of the stock
covered by each Option and the Fair Market Value of the shares covered by each
SAR, the individuals to whom, the number of shares subject to, and the time or
times at which, Options and SARs shall be granted, and the time or times at and
the manner in which Options and SARs can be exercised;     (b)   interpret the
Plan;     (c)   prescribe, amend and rescind rules and regulations relating to
the Plan;     (d)   determine the terms and provisions of the respective
agreements (which need not be identical) by which Options and SARs shall be
evidenced;     (e)   cancel with the consent of the holder outstanding Options
and to grant new Options and SARs, as appropriate, in substitution therefore;  
  (f)   make all other determinations deemed necessary or advisable for the
administration of the Plan;     (g)   require withholding from or payment by a
Grantee of any federal, state or local taxes;     (h)   impose, of any Grantee,
such additional conditions, restrictions and limitations upon exercise and
retention of Options and SARs as the Committee shall deem appropriate;     (i)  
with respect to any Option or SAR granted on or after January 1, 1998, treat any
Grantee who retires as a continuing employee for purposes of continued vesting
under Section 12 and continued exercisability of the grant under Section 15; and
    (j)   with respect to any Option or SAR granted on or after January 1, 1998,
modify, extend or renew any Option or SAR previously granted.

     Any action of the Committee with respect to the administration of the Plan
shall be taken pursuant to a majority vote or by the unanimous written consent
of its members.
5. Participation.
     Options may be granted to officers and key employees of the Corporation and
any of its subsidiaries; provided, however that no officer or key employee can
be granted an Option or Options covering, in the aggregate, more than 100,000
shares of Stock in any calendar year. In selecting the individuals to whom
Options shall be granted, as well as in determining the number of Options
granted, the Committee shall take into consideration such factors as it deems
relevant pursuant to accomplishing the purposes of the Plan. A Grantee may, if
he is otherwise eligible, be granted an additional Option or Options if the
Committee shall so determine.
6. Granting of Options.
     The officers of the Corporation are authorized and directed, upon receipt
of notice from the Committee of the granting of an Option, to sign and deliver
on behalf of the Corporation, by mail or otherwise, to the Grantee an Option
upon the terms and conditions specified under the Plan and in the form of the
Option Agreement. The Option Agreement shall be dated and signed by an officer
of the Corporation as of the date of approval of the granting of an Option by
the Committee. If the Grantee fails to sign and return the Option Agreement, by
delivery or by mailing, within 30 days after the date of its delivery or mailing
to him, the Option grant may be deemed withdrawn.
7. Option Price.
     The purchase price of the Common Stock covered by each Option shall be not
less than the Fair Market Value of such Stock on the Grant Date. Such price
shall be subject to adjustment as provided in Article 16 hereof.

A-3



--------------------------------------------------------------------------------



 



8. Option Designation.
     At the time of the grant of each Option, the Committee shall designate the
Option as (a) an Incentive Stock Option or (b) a Non-Qualified Stock Option, as
described in Sections (a) and (b) below, respectively.

  (a)   Incentive Stock Options: Any Option designated as an Incentive Stock
Option shall comply with the requirements of Section 422 of the Code. If an
Option is so designated, the Fair Market Value (determined as of the Grant Date)
of the shares of Stock with respect to which that and any other Incentive Stock
Option first becomes exercisable during any calendar year under this Plan or any
other stock option plan of the Corporation or its affiliates shall not exceed
$100,000; provided, however, that the time or times of exercise of an Incentive
Stock Option may be accelerated pursuant to Article 12, 15 or 16 hereof, terms
of the Plan and, in the event of such acceleration, such Incentive Stock Option
shall be treated as a Non-Qualified Option to the extent that the aggregate Fair
Market Value (determined as of the Grant Date) of the shares of stock with
respect to which such Option first becomes exercisable in the calendar year
(including Options under this Plan and any other Plan of the corporation or its
affiliates) exceeds $100,000, the extent of such excess to be determined by the
Committee taking into account the order in which the Options were granted, or
such other factors as may be consistent with the requirements of Section 422 of
the Code and rules promulgated thereunder. Furthermore, no Incentive Stock
Option shall be granted to any individual who, immediately before the Option is
granted, directly or indirectly owns (within the meaning of Section 425(d) of
the Code, as amended) shares representing more than 10% of the total combined
voting power of all classes of stock of the Corporation or its subsidiaries,
unless, at the time the option is granted, and in accordance with the provisions
of Section 422, the option price is 110% of the Fair Market Value of shares of
Stock subject to the Option and the Option must be exercised within 5 years of
the Grant Date.     (b)   Non-Qualified Stock Options: All Options not subject
to or in conformance with the additional restrictions required to satisfy
Section 422 shall be designated Non-Qualified Stock Options.

9. Stock Appreciation Rights.
     The Committee may, in its discretion, grant SARs hereunder to any Grantee.
The maximum number of SARs which may be granted under the Plan shall be 600,000
and the maximum number of SARs that can be granted to any Grantee in any
calendar year shall be 100,000. If any unexercised SAR for any reason terminates
or expires in whole or in part prior to termination of the Plan, such
unexercised SARs shall become available for granting under the Plan. The
Committee may grant SARs at any time and from time to time to any Grantee,
designate such SARs as related to Options then being granted or granted within
six months prior to the Grant Date of the SAR, and set such terms and conditions
upon the exercise of the SARs as it may determine in its discretion, provided
that the written agreement evidencing such SARs shall comply with and be subject
to the following terms and conditions:

  (a)   No SAR granted hereunder shall be exercisable until the expiration of
six months from the Grant Date of the SAR unless the grantee terminates
employment by reason of death or disability prior to the expiration of such
six-month period.     (b)   A Grantee’s right to exercise an SAR shall terminate
when the Grantee is no longer an employee of the Corporation or any of its
subsidiaries unless such right is extended as provided under Article 15
hereunder.     (c)   In the event adjustments are made to the number of shares,
exercise price, or time or times of exercise of outstanding Options upon the
occurrence of an event described in Article 16 hereunder, appropriate
adjustments shall be made in the number of SARs available for future grant, the
number of SARs under existing grants, the exercise price of the existing SARs,
and the time or times of exercise of such SARs.

A-4



--------------------------------------------------------------------------------



 



  (d)   Unless the written agreement expressly provides otherwise, if and to the
extent an SAR is granted in relation to an Option, exercise of the SAR or Option
shall result in the extinguishment of the related right to the extent such SAR
or Option for shares is exercised.     (e)   Unless the written agreement
expressly provides otherwise, any SARs granted shall be exercisable in
accordance with Article 12.     (f)   Upon the exercise of SARs, the Grantee
shall be entitled to receive a cash payment of an amount determined by
multiplying (1) the difference obtained by subtracting the Fair Market Value of
the share of Common Stock as of the Grant Date of the SAR or, in the case of a
SAR which is related to an Option, the purchase price per share of Common Stock
under such Option, from the Fair Market Value of a share of Common Stock on the
date of exercise, by (2) the number of SARs exercised.

10. Non-transferability of Options and SARs.
     Any Option or SAR granted hereunder shall, by its terms, be
non-transferable by a Grantee other than by will or the laws of descent and
shall be exercisable during the Grantee’s lifetime solely by the Grantee or the
Grantee’s duly appointed guardian or personal representative. Notwithstanding
the foregoing, the Committee may permit a Grantee to transfer a Non-Qualified
Stock Option or SAR to a family member or a trust or partnership for the benefit
of a family member, in accordance with rules established by the Committee.
11. Substituted Options or SARs.
     In the event the Committee cancels any Option or SAR granted under this
Plan, and a new Option or SAR is substituted therefor, the Grant Date of the
canceled Option or SAR (except to the extent inconsistent with the restrictions
described in Article 8 and 20, if applicable) shall be the date used to
determine the earliest date for exercising the new substituted Option under
Article 12 hereunder so that the Grantee may exercise the substituted Option or
SAR at the same time as if the Grantee had held the substituted Option or SAR
since the Grant Date of the canceled Option.
12. Exercise and Term of Option and SAR.
     The Committee shall have the power to set the time or times within which
each Option and SAR shall be exercisable, and to accelerate the time or times of
exercise. Unless the Option Agreement executed by the Grantee expressly provides
otherwise, the Option or SAR shall be exercisable in accordance with the
following schedule:

          Years After   Percentage of Shares Grant Date   or SARs
Less than 1
    0 %  
1 but less than 2
    33-1/3 %  
2 but less than 3
    66-2/3 %  
3 but less than 10
    100 %

If an SAR is related to an Option, the Grant Date of such SAR for purposes of
this Article 12 shall be the Grant Date of the related Option. No Option or SAR
may be exercised if in the opinion of counsel for the Corporation the issuance
or sale of Stock or payment of case by the Corporation, as appropriate, pursuant
to such exercise shall be unlawful for any reason, nor after the expiration of
10 years from the Grant Date. In no event shall the Corporation be required to
issue fractional shares upon the exercise of an Option.

A-5



--------------------------------------------------------------------------------



 



13. Withholding.
     Shares shall not be issued upon the exercise of any Option or cash paid
upon the exercise of any SAR under the Plan unless and until withholding tax, if
any, or other withholding obligation, if any, imposed by any governmental entity
has, in the opinion of the Committee, been satisfied or provision for their
satisfaction has been made. A Grantee shall satisfy such withholding obligation
by depositing with the Corporation cash in the amount thereof at the time of any
exercise of the Option. The Committee may provide that, if and to the extent
withholding of any federal, state or local tax is required in connection with
the exercise of an Option, the Grantee may elect, at such time and in such
manner as the Committee may prescribe, to have the Corporation hold back from
the shares to be issued, the number of shares of Common Stock calculated to have
a Fair Market Value equal to such withholding obligation. Notwithstanding the
foregoing, in the case of a Grantee subject to the reporting requirements of
Section 16(a) of the 1934 Act, no such election shall be effective unless made
in compliance with any applicable requirements of Rule 16b-3.
14. Method of Exercise.
     To the extent that the right to purchase shares pursuant to an Option or to
exercise an SAR has accrued hereunder, such Option or SAR may be exercised as
follows:

  (a)   Options: Options may be exercised from time to time by written notice to
the Corporation stating the number of shares being purchased and accompanied by
the payment in full of the Option price for such shares. Such payment shall be
made in cash, outstanding shares of the Common Stock which the Grantee, the
Grantee’s spouse or both have beneficially owned for at least six months prior
to the time of exercise or in combinations thereof. If shares of Common Stock
are used in part or full payment for the shares to be acquired upon exercise of
the Option, such shares shall be valued for the purpose of such exchange as of
the date of exercise of the Option at the Fair Market Value of the shares.    
(b)   SARs: SARs may be exercised from time to time only upon receipt by the
Corporation of a written notice of election which shall be dated the date of
such election which shall be deemed to be the date when such notice is sent by
registered or certified mail or the date upon which receipt is acknowledged by
the Corporation if hand delivered or sent other than by such mail.

15. Effect of Termination of Employment, Disability or Death.
     Unless otherwise provided herein or in a specific Option or SAR Agreement
which may provide longer or shorter periods of exercisability, no Option or SAR
shall be exercisable after the expiration of the earliest of

  (i)   in the case of an Incentive Stock Option:

     (1) 10 years from the date the option is granted, or five years from the
date the option is granted to an individual owning (after the application of the
family and other attribution rules of Section 424(d) of the Code) at the time
such option was granted, more than 10% of the total combined voting power of all
classes of stock of the Company,
     (2) three months after the date the Grantee ceases to perform services for
the Corporation or its subsidiaries, if such cessation is for any reason other
than death, disability (within the meaning of Code Section 22(e)(3)), or cause,
     (3) one year after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of death or
disability (within the meaning of Code Section 22(e)(3)), or

A-6



--------------------------------------------------------------------------------



 



     (4) the date the Grantee ceases to perform services for the Corporation or
its subsidiaries, if such cessation is for cause, as determined by the Board or
the Committee in its sole discretion;

  (ii)   in the case of a Nonqualified Stock Option or SAR:

     (1) 10 years from the date of grant,
     (2) ninety days after the date the Grantee ceases to perform services for
the Corporation or its subsidiaries, if such cessation is for any reason other
than death, permanent disability, retirement or cause,
     (3) one year after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of death or
permanent disability,
     (4) three years after the date the Grantee ceases to perform services for
the Corporation or its subsidiaries, if such cessation is by reason of the
Grantee’s retirement in accordance with normal Corporation retirement practices,
as determined by the Committee in its sole discretion; or
     (5) the date the Grantee ceases to perform services for the Corporation or
its subsidiaries, if such cessation is for cause, as determined by the Board or
the Committee in its sole discretion;
provided, that, unless otherwise provided in a specific grant agreement or
determined by the Committee, an Option or SAR shall only be exercisable for the
periods above following the date an optionee ceases to perform services to the
extent the option was exercisable on the date of such cessation. For purposes of
this Section, termination shall be deemed to have been for cause if such
termination shall have been for misconduct or negligence by Grantee in the
performance of his duties. Notwithstanding the foregoing, no Option or SAR shall
be exercisable after the date of expiration of its term.
16. Effect of Change in Stock Subject to Plan.
     In the event of a reorganization, recapitalization, stock split, stock
dividend, merger, consolidation, rights offering or like transaction, the
Committee shall make or provide for such adjustment in the exercise price of any
Option or any SAR or in the number or kinds of stock covered by Options or
reserved for issuance under the Plan as it may, in its discretion, deem to be
equitable; provided, however, in the event of the merger or consolidation of the
Corporation with or into another corporation or corporations in which the
Corporation is not the surviving corporation, the adoption of any plan for the
dissolution of the Corporation, or the sale or exchange of all or substantially
all the assets of the Corporation for cash or for shares of stock or other
securities of another corporation, the Committee may, subject to the approval of
the Board of Directors of the Corporation, or the board of directors of any
corporation assuming the obligations of the Corporation hereunder, take action
regarding each outstanding and unexercised option pursuant to either clause
(a) or (b) below:

  (a)   Appropriate provision may be made for the protection of such option by
the substitution on an equitable basis of appropriate shares of the surviving
corporation, provided that the excess of the aggregate Fair Market Value of the
shares subject to such option immediately before such substitution over the
exercise price thereof is not more than the excess of the aggregate fair market
value of the substituted shares made subject to option immediately after such
substitution over the exercise price thereof; or     (b)   The Committee may
cancel such option. In the event any Option is canceled, the Corporation, or the
corporation assuming the obligations of the Corporation hereunder, shall pay the
employee an amount of cash (less normal withholding taxes) equal to the excess
of the Applicable Value (as hereinafter defined) per share of the Stock over the
option exercise price, multiplied by the number

A-7



--------------------------------------------------------------------------------



 



of shares subject to such option. In the event any SAR is canceled, the
Corporation, or the corporation assuming the obligations of the Corporation
hereunder, shall pay the Grantee an amount of cash or stock, as determined by
the Committee, equal to the excess of the Applicable Value per share of the
Stock over the SAR exercise price, multiplied by the number of shares subject to
such SAR. For purposes hereof, the “Applicable Value” means the Fair Market
Value per share of the Stock immediately preceding the cancellation; provided,
however, that with respect to the portion of any Option of SAR that became
vested before January 1, 2005, “Applicable Value” means the highest Fair Market
Value per share of the Stock during the 60-day period immediately preceding the
cancellation.
     Notwithstanding anything to the contrary, in the event a Change in Control
should occur, all Options or SARs granted hereunder to a Grantee shall become
immediately exercisable upon the later of the date of the Change in Control or
six months after the date the respective Option or SAR was granted.
17. Liquidation.
     Upon the complete liquidation of the Corporation, any unexercised Options
and SARs theretofore granted under this Plan shall be deemed canceled, except as
otherwise provided in
Article 10.

18. Employment Rights.
     Neither the establishment of, nor the awarding of Options or SARs under
this Plan shall be construed to create a contract of employment between any
Grantee and the Corporation or its subsidiaries; nor does it give any Grantee
the right to continue in the employment of the Corporation or its subsidiaries
or limit in any way the right of the Corporation or its subsidiaries to
discharge any Grantee at any time and without notice, with or without cause, or
to any benefits not specifically provided by this Plan, or in any manner modify
the Corporation’s right to establish, modify, amend or terminate any profit
sharing or retirement plans.
19. Shareholder Rights.
     Grantee shall not, by reason of any Options granted hereunder, have any
right of a shareholder of the Corporation with respect to the shares covered by
his Options until shares of Stock have been issued to him.
20. Controlling Law.
     The law of the State of Wisconsin, except its law with respect to choice of
law, shall be controlling in all matters relating to the Plan.
21. Indemnification.
     In addition to such other rights of indemnification as they may have, the
members of the Committee and other Corporation employees administering the Plan
and the Board members shall be indemnified by the Corporation against the
reasonable expenses, including attorneys’ fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Corporation) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
member acted in bad faith in the performance of his duties; provided that within
20 days after institution of any such action, suit or proceeding, the member
shall in writing offer the Corporation the opportunity, at its own expense, to
handle and defend the same.
22. Use of Proceeds.

A-8



--------------------------------------------------------------------------------



 



     The proceeds from the sale of shares of Common Stock pursuant to Options
granted under the Plan shall constitute general funds of the Corporation.
23. Amendment of the Plan.
     The Board may from time to time amend, modify, suspend or terminate the
Plan; provided, however, that no such action shall be made without shareholder
approval where such change would be required in order to comply with Rule 16b-3
or the Code.
24. Effective Date of Plan.
     The Plan shall become effective on January 1, 1998, subject to approval by
the shareholders of the Corporation within 12 months thereof. Options and SARs
may be granted under the Plan on or after the effective date but shall in no
circumstances be exercisable prior to such shareholder approval; and, if such
approval is not obtained within the 12 months thereof, the grant of such Options
and SARs shall be of no force and effect.
25. Termination of the Plan.
     The Plan shall terminate on December 31, 2007, and no grants shall be made
after such date under the Plan; provided, however, that the Plan shall terminate
at such earlier time as the Board may determine. Any such termination, either
partially or wholly, shall not affect any Options or SARs then outstanding under
the Plan.

A-9